DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 4-8 be renumbered 3-7.

Claim 8 is objected to because of the following informalities:  claim 8 is an independent claim and should not be written in a form of dependent.  Please make necessary correction such as replace “a system comprising the apparatus of claim 1” with limitations of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. US 20190220742 A1) in view of Ferdman et al. (US 20190220734 A1).

Regarding claim 1, Kuo teaches an apparatus for processing a neural network comprising: 
an image memory into which an input image is written tile-by-tile (Kuo, Fig. 2 and Par. 29-30, feature map 210 (e.g., an input image) and Par. 34, convolution buffer 151 stores one or more input tiles in Buf_Tile 410 (i.e. image memory)), the input tiles may overlap with each other), each tile overlapping a previous tile to a limited extent (Kuo, Figs. 3-4 and Par. 32-33); 
a weights memory for storing weight information for each of a plurality of convolutional layers of a neural network (Kuo, Fig. 3-4 and Par. 34, convolution buffer 151 stores one or more filter weights in Buf_WG 420 (i.e. weights memory) & Fig. 1 and Par. 25, neural network processing is composed of a series of layers); and 
a layer processing engine (Kuo, Fig. 1 and Par. 27) configured to combine information from said image memory and said weights memory to generate an output map and to write said output map to image memory (Kuo, Figs. 5-6 and Pars. 40-43, convolution engine computes a reduced-sized t1 in intermediate feature map, each tile in the intermediate feature map (herein referred to as an intermediate tile) is generated by convolving/combining an input tile with one of the filters and Par. 26, share buffer 152 (image memory) and Par. 29, each filter has weights),
wherein said apparatus is configured to store a limited number of values from adjacent a boundary of an output map for a given layer of said neural network after a first pooling layer and before a last pooling layer for use in processing a subsequent image tile (Kuo, Fig. 6 and Pars. 42-44, boundary tile portions or boundary data (i.e.  limited number of values or pixel values from adjacent a boundary) of the given tile for reuse (i.e. use) by one or more neighboring tiles (i.e. subsequent image tile) except the first tile t0 (i.e. first pooling layer) and the last tile t8 (i.e. last pooling layer) & Par. 29, computed between the weights and the pixel values at any position); and 
wherein said layer processing engine is configured to combine said stored output map values from a previously processed image tile with input map information from said image memory and said weights when generating an output map for a layer of said neural network following said given layer (Kuo, Figs. 5-6 and Pars. 42-44, combining reduced-sized t1 (input map information) and portion 620 (output map values), wherein the portion 620 has already computed from tile t0 in intermediate feature map (previously processed image tile).
However, Kuo fails to mention the series of layers of the neural network comprising plurality of convolutional layers and said network including at least two pooling layers.
In the same field of endeavor, Ferdman teaches the neural network comprising plurality of convolutional layers (Ferdman, Fig. 1B and Par. 53) and additional intermediate/pooling layers interspersed between the convolutional layers (Ferdman, Fig. 1B and Pars. 49, 53). 
 Additionally, Ferdman aslo teaches using intermediate overlapping data 330 that is associated with overlapping data 325 (i.e. said stored output map values from a previously processed image tile) and convolves (combines) 1.times.5.times.N new data values 326 of the input three-dimensional tile structure 324 (i.e. reduced-sized t1 or input map information) with M filters 306 (i.e. weight) for producing (i.e. generating) intermediate three-dimensional tile structure 328 labeled as Intermediate Tile 2 (i.e. an output map for a layer) (Ferdman, Figs. 3A-D and Pars. 83-84).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Ferdman into Kuo in order to save energy and/or saving computing memory during network training for CNN implementations (Ferdman, Par. 10).

Regarding claim 2, the combination of Kuo and Ferdman teaches previous claim.  The combination of Kuo and Ferdman further teaches an apparatus according to claim 1 wherein said neural network comprises at least four convolutional layers, each followed by a pooling layer and wherein said given layer comprises a third pooling layer (Ferdman, Fig. 5 and Pars. 49, 52-53, 57, while only three convolutional layers are shown in FIG. 1B and FIG. 1C for illustrative purposes, the convolutional neural network 100 includes a plurality of additional convolutional layers).

Regarding claim 4, the combination of Kuo and Ferdman teaches previous claim.  The combination of Kuo and Ferdman further teaches an apparatus according to claim 1 wherein said stored limited number of values comprise one or more of: two columns of output values; and two rows of output values from adjacent said boundary of said output map (Kuo, Fig. 6 and Pars. 43-44, 620 and 630 are boundary tile portions or boundary data). 

Regarding claim 5, the combination of Kuo and Ferdman teaches previous claim.  The combination of Kuo and Ferdman further teaches an apparatus according to claim 1 wherein an image is read from a top corner, left-to-right, row-by-row (Kuo, Fig. 6) and wherein said stored limited number of values are from adjacent one or more of: a right boundary (Kuo, Fig. 6 and Pars. 43-44, boundary tile portion 630); and a bottom boundary of an output map (Kuo, Fig. 6 and Pars. 43-44  ) and wherein said output map values from a previously processed image tile combined with said information from said image memory are from adjacent one or more of: a left boundary; and a top boundary of an input map for an image tile being processed (Kuo, Figs. 5-6 and Pars. 42-44, history engine 180 loads a t1 portion (i.e. top boundary) and a t3 portion (which, shown in a cross-hatched line pattern, belong to previously-processed tiles t1 and t3, respectively) to form t4).

Regarding claim 8, the combination of Kuo and Ferdman teaches previous claim.  The combination of Kuo and Ferdman further teaches a system comprising the apparatus of claim 1 (See rejection of claim 1) wherein said apparatus comprises a dedicated processing module connected to a system memory across a system bus (Kuo, Fig. 1, math function engine (i.e. dedicated processing module), said system further comprising a central processor arranged to write image information to system memory and to cooperate with said apparatus to write said image information tile-by-tile to said apparatus from system memory (Kuo, Fig. 1 and Par. 23, 27).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. US 20190220742 A1) in view of Ferdman et al. (US 20190220734 A1) and in further view of Symeonidis et al. (US 20180250744 A1).

Regarding claim 6, the combination of Kuo and Ferdman teaches previous claim.
However, the combination of Kuo and Ferdman further teaches an apparatus according to claim 1 wherein each image tile overlaps a previous image tile by not more than 25%. 
 (Symeonidis, Par. 76).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Symeonidis into the combination of Kuo and Ferdman in order to produce 3D models of the scanned object (Symeonidis, Par. 4).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. US 20190220742 A1) in view of Ferdman et al. (US 20190220734 A1) and in further view of Pieter et al. (US 20200410633 A1).

Regarding claim 7, the combination of Kuo and Ferdman teaches previous claim.
However, the combination of Kuo and Ferdman further teaches an apparatus according to claim 1 wherein each image comprises 256.times.256 pixels and wherein said image is written to said image memory in 25 64.times.64 pixel tiles. 
In the same field of endeavor, Pieter teaches such feature (Pieter, Par. 68).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Pieter into the combination of Kuo and Ferdman in order to better scaling of the computational load of the predictions on the computer system (Pieter, Par. 9).


Conclusion
:
Xia et al. US 10810491 B1 [Figure 2]
Cathoor et al. US 20200159809 A1
Chen et al. US 20190197083 A1
Mostafa et al. US 20180150721 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        1/12/2021